          Case 4:21-cv-00450-JM Document 45-6 Filed 07/09/21 Page 1 of 3

           Gender dysphoria in children and adolescents:
           an inventory of the literature
           A systematic scoping review

sbu policy support | evidence assessment to support decision makers in sweden

                                                                          december 2019 | www.sbu.se/307e




Executive summary
This report was commissioned by the Swedish go­              ` We have not found any composed national
vernment and is a scoping review of the literature on          information from Sweden on:
gender dysphoria in children and adolescents. The              – the proportion of those who seek health
report can be a basis for further evaluation of risk of           care for gender dysphoria that get a formal
bias and evidence.                                                diagnosis

Conclusions                                                      – the proportion starting endocrine treatment
                                                                   to delay puberty
   ` We have not found any scientific studies which
     explains the increase in incidence in children              – the proportion starting gender affirming
     and adolescents who seek the heath care be­                   hormonal treatment
     cause of gender dysphoria.
                                                                 – the proportion subjected to different gender
   ` We have not found any studies on changes in                   affirming surgery
     prevalence of gender dysphoria over calendar
     time, nor any studies on factors that can affect     Background
     the societal acceptance of seeking for gender        The number of persons below age 18 who seeks the
     dysphoria.                                           health care for gender dysphoria in Sweden has in­
                                                          creased during the last decade. There is a debate as
   ` There are few studies on gender affirming surg­      to why this happens and how it should be managed.
     ery in general in children and adolescents and
     only single studies on gender affirming genital      Aim
     surgery.                                             To assess the scientific literature for explanations of
                                                          the increased number of children and adolescents
   ` Studies on long-term effects of gender affirm­       seeking for gender dysphoria and to make an inven­
     ing treatment in children and adolescents are        tory of the literature on management and long-term
     few, especially for the groups that have appe­       effects.
     ared during the recent decennium.
                                                          Method
   ` The scientific activity in the field seems high.     The following questions were assessed.
     A large part of the identified studies are publ­
     ished during 2018 and 2019.                          Are there any scientific studies explaining the
                                                          increase in numbers seeking for gender dysphoria?
   ` Almost all identified studies are observational,
     some with controls and some with evaluation          Population: Children and adolescents with gender
     before and after gender affirming treatment.         dys­phoria up to 18 years of age.
     No relevant randomised controlled trials in          Intervention: Not applicable.
     child­ren and adolescents were found.                Control: Not applicable.
                                                          Outcome: Studies on incidence and prevalence of
                                                          gender dysphoria and pattern of self-referral or referral.



                                                                                                             6
sbu – statens beredning för medicinsk och social utvärdering                                                       1
               Case 4:21-cv-00450-JM Document 45-6 Filed 07/09/21 Page 2 of 3


Are there any scientific studies on long-term effects           A structured systematic literature search in the follow­
of treatment for gender dysphoria?                              ing databases CINAHL (EBSCO), Cochrane Library
                                                                (Wiley), EMBASE (Embase.com), PsycINFO
Population: Persons with gender dysphoria.                      (EBSCO), PubMed (NLM), Scopus (Elsevier), Soc­
Intervention: Treatment for gender dysphoria.                   INDEX (EBSCO). The searches were finalised
Control: Any.                                                   September 19, 2019.
Outcome: Studies reporting long-term effects such
as mental health, suicide attempts, suicide, cardiovas­         The studies were assessed for their relevance to the
cular effects, cancer development, bone health and              questions by two reviewers independently. Assessment
regrets.                                                        of risk of bias, compilation of data or grading of evi­
                                                                dence was not done.
What scientific papers on diagnosis and treatment
of gender dysphoria has been publ­ished after the               Results/discussion
National Board of Health and Welfare in Sweden                  No studies explaining the increase of children and
issued its national support for managing children               adolescents seeking for gender dysphoria were iden­
and adolescents with gender dysphoria in 2015?                  tified. The literature on management and long-term
                                                                effects in children and adolescents is sparse, particu­
Population: Children and adolescents with gender                larly regarding gender affirming surgery. All identi­
dysphoria up to 18 years of age.                                fied studies are observational, and few are controlled
Intervention: Diagnosis and treatment for gender                or followed-up over time. Much of the data in the
dysphoria.                                                      literature are from the University Medical Centre in
Control: Any.                                                   Amsterdam based on their management tradition. A
Outcome: Studies on diagnosis and treatment.                    large part of the literature that was considered rele­
                                                                vant was published during 2018 and 2019.
This review is limited to peer reviewed papers with
primary data and systematic reviews following PRIS­             Appendices
MA-standards. Case studies, meeting abstracts and               For search strategies, excluded articles, references and
editorials where not included. Only studies written in          tables, see www.sbu.se/307e
English or Scandinavian languages were eligible.




                                                 Identified abstracts
                                                          8 867



             Abstracts from
                                                                                           Excluded abstracts
              other sources
                                                                                                  8 573
                   21



                                                   Full text articles
                                                assessed for eligibility
                                                          315




                                                   Eligible studies
                                                         116



    Figure 1 Flow diagram of ingoing studies.




2                                                            gender dysphoria in children and adolescents:
                                                                            an inventory of the literature
          Case 4:21-cv-00450-JM Document 45-6 Filed 07/09/21 Page 3 of 3




  Project group                                            External reviewers
  Experts                                                  • Anne Wæhre, Paediatrician, Rikshospitalet,
  • Jonas F. Ludvigsson, Paediatrician and epidemi­          Oslo, Norge
    ologist, Örebro University Hospital
                                                           • Maria Elfving, Paediatrician, Skåne’s University
  • Berit Kriström, Paediatric endocrinologist,              Hospital, Lund, Sweden
    Umeå University Hospital

  • Mikael Landén, Psychiatrist, The Sahlgrenska           SBU Policy Support no 307, 2019
    Academy, Göteborg                                      www.sbu.se/en • registrator@sbu.se
                                                           Contact SBU: Jan Adolfsson, Medical Advisor,
  • Per-Anders Rydelius, Paediatric psychiatrist,          Project Manager, jan.adolfsson@sbu.se,
    Karolinska Institutet, Stockholm                       English Proofreading: Project group and
                                                           Jan Adolfsson, SBU
  Patient representatives were not involved in the work.   Graphic Design: Anna Edling, SBU

  Reviewers from SBU´s scientific advisory board
  • Ulrik Kihlbom, Uppsala University
  • Lars Sandman, Linköping University
  • Mussie Msghina, Örebro University




sbu policy support • report 307e                                                                                3
